Case: 21-2060    Document: 51     Page: 1   Filed: 07/28/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   ASPECTS FURNITURE INTERNATIONAL, INC.,
                  IMSS, LLC,
              Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                   2021-2060, 2021-2061
                  ______________________

    Appeals from the United States Court of International
 Trade in Nos. 1:18-cv-00222-MAB, 1:19-cv-00029-MAB,
 Judge Mark A. Barnett.
                ______________________

                  Decided: July 28, 2022
                  ______________________

     LAURA ANDREEA MOYA, Law Offices of Robert W.
 Snyder, Irvine, CA, argued for plaintiffs-appellants. Also
 represented by ROBERT WAYNE SNYDER.

     MARCELLA POWELL, International Trade Field Office,
 Civil Division, United States Department of Justice, New
 York, NY, argued for defendant-appellee. Also represented
 by BRIAN M. BOYNTON, HARDEEP KAUR JOSAN, AIMEE LEE,
 PATRICIA M. MCCARTHY, JUSTIN REINHART MILLER; PAULA
 S. SMITH, Office of the Assistant Chief Counsel, Bureau of
Case: 21-2060     Document: 51     Page: 2    Filed: 07/28/2022




 2               ASPECTS FURNITURE INTERNATIONAL, INC.    v. US



 Customs and Border Protection, United States Depart-
 ment of Homeland Security, New York, NY.
                ______________________

       Before DYK, REYNA, and STOLL, Circuit Judges.
 REYNA, Circuit Judge.
     Appellants challenge the timing and procedure by
 which the United States Customs and Border Protection
 provided notice to Appellants of the liquidation of eleven
 entries of wooden bedroom furniture from China. Appel-
 lants contend that the United States Court of International
 Trade erred in determining that Customs timely liquidated
 or reliquidated ten entries and that Customs’ mislabeling
 of the notice of reliquidation for the remaining entry was
 harmless. We affirm.
                 PROCEDURAL BACKGROUND
     Appellants Aspects Furniture International, Inc.
 (“AFI”) and IMSS, LLC (“IMSS”) are importers of wooden
 bedroom furniture from China. Appellants challenge the
 procedure by which the United States Customs and Border
 Protection (“Customs”) liquidated and/or reliquidated cer-
 tain of Appellants’ entries of wooden bedroom furniture. At
 issue are the following eleven imports entered during 2014:
     (1) nine entries made by AFI on February 18, Feb-
     ruary 23, July 8, July 27, and December 15, respec-
     tively (“AFI’s Nine Subject Entries”);
     (2) one entry made by AFI on January 31 (“AFI’s
     Tenth Subject Entry”) (together with AFI’s Nine
     Subject Entries, “AFI’s Subject Entries”); and
     (3) one entry made by IMSS on September 11
     (“IMSS’s Subject Entry”).
 J.A. 6, 157, 170, 180, 191, 201, 212, 223, 231, 242, 257, 275.
Case: 21-2060    Document: 51      Page: 3       Filed: 07/28/2022




 ASPECTS FURNITURE INTERNATIONAL, INC.   v. US                 3



      On March 2, 2015, the U.S. Department of Commerce
 (“Commerce”) initiated the tenth administrative review of
 the antidumping order covering wooden bedroom furniture
 imported into the United States from China. See Initiation
 of Antidumping & Countervailing Duty Admin. Revs.,
 80 Fed. Reg. 11,166, 11,168 (Dep’t Commerce Mar. 2,
 2015). On April 11, 2016, Commerce published the results
 of the tenth administrative review in the Federal Register,
 which set a China-wide antidumping duty rate of 216.01
 percent ad valorem. See Wooden Bedroom Furniture From
 the People’s Republic of China: Final Results & Final De-
 termination of No Shipments, In Part: 2014 Admin. Rev.,
 81 Fed. Reg. 21,319 (Dep’t Commerce Apr. 11, 2016) (“Final
 Admin Results”).
     On April 26, 2016, the American Furniture Manufac-
 turers Committee for Legal Trade and Vaughn-Bassett
 Furniture Company, Inc. (“AFMC”) filed a lawsuit chal-
 lenging the Final Admin Results before the Court of Inter-
 national Trade. Am. Furniture Mfrs. Comm. for Legal
 Trade v. United States, No. 16-cv-00070 (Ct. Int’l Trade)
 (“AFMC Litigation”). On April 27, 2016, the Court of In-
 ternational Trade issued an injunction to enjoin the liqui-
 dation (“suspension of liquidation”) of the entries involved
 in the AFMC Litigation, including the entries at issue in
 this appeal. J.A. 6. On March 13, 2017, the Court of Inter-
 national Trade dismissed the AFMC Litigation for lack of
 subject-matter jurisdiction. See Am. Furniture Mfrs.
 Comm. for Legal Trade v. United States, No. 16-00070
 2017 Ct. Intl. Trade LEXIS 24, at *5–12 (Mar. 13, 2017).
 On May 12, 2017, the dismissal of the AFMC Litigation be-
 came final. See J.A. 8. On May 30, 2017, Commerce issued
 liquidation instructions to Customs for the subject entries,
 which notified Customs of the end of the injunction. Id.
    On November 24, 2017, Customs liquidated AFI’s Nine
 Subject Entries. J.A. 158, 173, 183, 194, 204, 215, 226, 234,
 245. On November 30, 2017, AFI’s Tenth Subject Entry
 was deemed liquidated. J.A. 413. On December 1, 2017,
Case: 21-2060    Document: 51     Page: 4    Filed: 07/28/2022




 4              ASPECTS FURNITURE INTERNATIONAL, INC.   v. US



 Customs sent a notice of liquidation as to AFI’s Tenth Sub-
 ject Entry. J.A. 260. AFI’s Subject Entries were assessed
 a final antidumping duty rate of 216.01 percent. J.A. 9.
 AFI timely protested the liquidations, and Customs denied
 the protests. J.A. 286.
     On November 30, 2017, IMSS’s Subject Entry was
 deemed liquidated. J.A. 9. On February 16, 2018, Cus-
 toms sent a notice of liquidation regarding IMSS’s Subject
 Entry. J.A. 278. On February 28, 2018, Customs sent a
 notice of reliquidation of IMSS’s Subject Entry. J.A. 280.
 As with AFI’s Subject Entries, Customs assessed a final
 antidumping duty rate of 216.01 percent. J.A. 10. IMSS
 timely protested the reliquidation, and the protest was de-
 nied by operation of law. Id.
      On October 27, 2018, AFI timely filed suit before the
 Court of International Trade challenging Customs’ denial
 of its protests. Id. On March 22, 2019, IMSS filed a similar
 suit. Id. On August 25, 2020, the Court of International
 Trade consolidated the two actions for purposes of discov-
 ery and briefing. J.A. 11.
      On November 12, 2020, the Government filed a motion
 for summary judgment and the parties’ joint statements of
 material facts. Id. That same day, IMSS responded to the
 Government’s motion for a protective order and moved to
 compel discovery regarding the date Customs was served
 with the Court of International Trade’s decision dismissing
 the AFMC litigation. Id. Thereafter, the court deferred
 ruling on the motion for a protective order and stayed the
 Government’s response to IMSS’s motion to compel. Id.
     On December 17, 2020, Appellants cross-moved for
 summary judgment in opposition to the Government’s mo-
 tion. J.A. 12. On March 5, 2021, the court ordered addi-
 tional briefing regarding what, if any, harm Appellants
 suffered from Customs’ alleged error of labeling the notices
 of reliquidation as notices of liquidation and, if there was
 an error, whether it was harmless. Id. On March 29, 2021,
Case: 21-2060    Document: 51     Page: 5        Filed: 07/28/2022




 ASPECTS FURNITURE INTERNATIONAL, INC.   v. US                 5



 the court heard oral argument regarding the supplemental
 briefing. Id.
     On April 9, 2021, the Court of International Trade is-
 sued final judgment, granting the government’s motion for
 summary judgment. J.A. 1. The Court of International
 Trade determined that the applicable date of notice under
 19 U.S.C. § 1504(d) was May 30, 2017, the date on which
 Commerce sent liquidation instructions to Customs.
 J.A. 23. The Court of International Trade also determined
 that its March 13, 2017, decision in the AFCM litigation
 did not provide unambiguous notice that the relevant in-
 junction was lifted. J.A. 17–18. As such, the Court of In-
 ternational Trade denied Appellants’ request for discovery
 concerning when Customs received a copy of the Court of
 International Trade’s decision, reasoning that even if Cus-
 toms received the decision before May 30, the decision did
 not provide the requisite notice. J.A. 18–19. The Court of
 International Trade also concluded that Customs’ error in
 labeling the notice regarding AFI’s Tenth Subject Entry as
 a liquidation instead of a reliquidation was harmless be-
 cause that entry was liquidated or reliquidated within the
 relevant statutory period, and the effect was the same.
 J.A. 42.
     Appellants timely appealed. This court has exclusive
 jurisdiction pursuant to 28 U.S.C. § 1295(a)(5).
                   STANDARD OF REVIEW
     We review a grant of summary judgment by the Court
 of International Trade de novo. Kahrs Int’l v. United
 States, 713 F.3d 640, 643–44 (Fed. Cir. 2013). Although we
 apply a de novo standard of review, we give great weight to
 the informed opinion of the Court of International Trade.
 Nan Ya Plastics Corp. v. United States, 810 F.3d 1333, 1341
 (Fed. Cir. 2016).
    Summary judgment is appropriate “if the movant
 shows that there is no genuine dispute as to any material
Case: 21-2060    Document: 51      Page: 6    Filed: 07/28/2022




 6              ASPECTS FURNITURE INTERNATIONAL, INC.    v. US



 fact and the movant is entitled to judgment as a matter of
 law.” U.S. CIT R. 56(a) (2015). A nonmoving party estab-
 lishes that there is a genuine dispute of material fact only
 if the evidence is such that a reasonable jury could return
 a verdict for the nonmoving party. Anderson v. Liberty
 Lobby, Inc., 477 U.S. 242, 248–49 (1986).
                         DISCUSSION
     When importing a good into the United States, a U.S.
 importer of record is required to use reasonable care in
 providing Customs with true and correct documentation
 regarding the value it declares for the imported merchan-
 dise. 19 U.S.C. §§ 1484, 1485. Should a dispute arise with
 Customs as to the actual value of the entry, an interested
 party may challenge the value asserted by Customs by fil-
 ing a protest. Allegheny Ludlum Corp. v. United States,
 287 F.3d 1365, 1368 (Fed. Cir. 2002) (citing 19 U.S.C.
 § 1675b).
      When Customs determines that an entry is covered by
 an antidumping order, it suspends liquidation 1 and notifies
 the importer of “determined or estimated” duties.
 19 U.S.C. § 159.58. When the suspension of liquidation is
 lifted, either by statute or court-order, 19 U.S.C. § 1504(d)
 establishes that Customs shall liquidate the relevant entry
 “within 6 months after receiving notice of the removal from
 [Commerce], [an]other agency, or a court with jurisdiction
 over the entry.” Otherwise, the entry will be deemed liqui-
 dated “at the rate of duty, value, quantity, and amount of
 duty asserted by the importer of record.” 19 U.S.C.
 § 1504(d). In order for an entry to be deemed liquidated,
 the suspension of liquidation must have been removed;
 Customs must have received notice of the removal of the



     1   “Liquidation” is defined as “the final computation
 or ascertainment of duties on entries for consumption or
 drawback entries.” 19 C.F.R. § 159.1.
Case: 21-2060     Document: 51       Page: 7      Filed: 07/28/2022




 ASPECTS FURNITURE INTERNATIONAL, INC.    v. US                 7



 suspension; and Customs must not have liquidated the en-
 try at issue within six months of receiving notice of the sus-
 pension removal. Cemex, S.A. v. United States, 384 F.3d
 1314, 1321 (Fed. Cir. 2004) (quoting Fujitsu Gen. Am., Inc.
 v. United States, 283 F.3d 1364, 1376 (Fed. Cir. 2002)).
      We have interpreted § 1504 to require that a notice of
 removal of suspension of liquidation must be “unambigu-
 ous and public.” See id. at 1320. We have also clarified
 that the suspension of liquidation under 19 U.S.C.
 § 1516a(c)(2) cannot be lifted until the time for petitioning
 the Supreme Court for certiorari expires. Id. (citing Fu-
 jitsu, 283 F.3d at 1379).
     An entry that has been liquidated, or deemed liqui-
 dated by operation of law, may be voluntarily reliquidated
 by Customs pursuant to 19 U.S.C. § 1501 provided it is un-
 dertaken within 90 days from the date of the original liqui-
 dation. Section 1501 provides:
     A liquidation made in accordance with section 1500
     or 1504 of this title or any reliquidation thereof
     made in accordance with this section may be reliq-
     uidated in any respect by U.S. Customs and Border
     Protection, notwithstanding the filing of a protest,
     within ninety days from the date of the original liq-
     uidation. Notice of such reliquidation shall be
     given or transmitted in the manner prescribed with
     respect to original liquidations under section
     1500(e) of this title.
 19 U.S.C. § 1501 (emphasis added).
                            Notice
     Appellants raise two principal arguments on appeal re-
 garding notice. First, Appellants contend that the Court of
 International Trade erred in determining that there is no
 genuine dispute of material fact as to the date of notice un-
 der § 1504(d). Appellants’ Br. 16–21. Second, Appellants
 argue that the Court of International Trade erred in
Case: 21-2060     Document: 51     Page: 8    Filed: 07/28/2022




 8               ASPECTS FURNITURE INTERNATIONAL, INC.    v. US



 denying discovery as to when Customs received a copy of
 the decision dismissing the AFMC litigation. Id.
     The date of notice under § 1504(d) is relevant here be-
 cause if the notice date was before May 24, 2017, then Cus-
 toms erred with respect to its treatment of AFI’s Subject
 Entries by stating “liquidation” on the notice, instead of
 “reliquidation,” because those entries had already liqui-
 dated by operation of law. With respect to IMSS’s Subject
 Entry, if the notice date was before May 24, 2017, then all
 notices are untimely because each is outside the 6-month
 [§ 1504(d)] plus 90-day [§ 1501] statutory window.
     The core of the dispute regarding notice is whether the
 March 13 decision in the AMFC litigation gave unambigu-
 ous notice of the end of the injunction (which would lift sus-
 pension of liquidation). See Fujitsu, 283 F.3d at 1376
 (holding that there must be “an unambiguous and public
 starting point for the six-month liquidation period”). We
 conclude that the Court of International Trade correctly de-
 termined that its decision in the AFMC litigation did not
 provide such unambiguous and public notice, and that
 there is no genuine dispute of fact as to the notice date.
     In its March 13 decision in the AFMC litigation, the
 Court of International Trade dismissed the case for lack of
 subject-matter jurisdiction. Am. Furniture Mfrs. Comm.
 for Legal Trade, 2017 Ct. Intl. Trade LEXIS 24, at *5–12.
 That decision did not discuss or address the injunction in
 any way and, as such, did not fulfill the statutory require-
 ment that the notice be unambiguous. Accordingly, the
 Court of International Trade correctly denied discovery as
 to the date Customs received a copy of its decision because,
 even if Customs was served a copy, that decision did not
 constitute adequate notice. Instead, the Court of Interna-
 tional Trade correctly determined, the first unambiguous
 notice of the removal of the suspension of liquidation was
 the May 30, 2017 liquidation instructions from Commerce
 to Customs.
Case: 21-2060    Document: 51     Page: 9        Filed: 07/28/2022




 ASPECTS FURNITURE INTERNATIONAL, INC.   v. US                 9



     Despite Appellants’ arguments to the contrary, this
 court has never held that liquidation instructions cannot
 provide the statutorily required unambiguous and public
 notice. See Appellants’ Br. 19–21 (citing Int’l Trading Co.
 v. United States, 412 F.3d 1303 (Fed. Cir. 2005)). In Inter-
 national Trading, this court held that, under the facts of
 that case, the first public and unambiguous notice of the
 removal of the suspension of liquidation was when Com-
 merce published the final results of the relevant adminis-
 trative review in the Federal Register. Int’l Trading,
 412 F.3d at 1313. In so holding, the court rejected the date
 on which Commerce sent liquidation instructions to Cus-
 toms as the operative date of notice because Commerce’s
 earlier publication in the Federal Register had already pro-
 vided notice to Customs that the suspension of liquidation
 had lifted. Id. Nothing in that decision, or in our holding
 today, prevents or requires that notice be provided in the
 form of liquidation instructions from Commerce to Cus-
 toms. Instead, the relevant event that triggers the date of
 notice is the first publication of an unambiguous and public
 notice that then becomes the starting point for the six-
 month liquidation period, whatever form that may take.
 See Int’l Trading, 281 F.3d at 1275.
     In this case, Commerce issued unambiguous liquida-
 tion instructions to Customs ending suspension of liquida-
 tion on May 30, 2017, shortly after suspension lifted on
 May 12, 2017. No prior publication, including the decision
 in the AFMC Litigation, provided sufficient notice. See
 J.A. 20. Accordingly, the Court of International Trade did
 not err in determining that there was no genuine dispute
 of material fact as to the date of notice.
                Liquidation v. Reliquidation
     Appellants further challenge the Court of International
 Trade’s determination that Customs’ mislabeling of a no-
 tice as “liquidation,” as opposed to “reliquidation,” was
 harmless error. Appellants’ Br. 21–26. We agree with
Case: 21-2060    Document: 51     Page: 10    Filed: 07/28/2022




 10             ASPECTS FURNITURE INTERNATIONAL, INC.    v. US



 Appellants that the December 1, 2017 notice regarding
 AFI’s Tenth Subject Entry was erroneously labeled “liqui-
 dation.” 2 However, Appellants make no cognizable allega-
 tion of harm. For example, § 1501 states explicitly that
 “[n]otice of such reliquidation shall be given or transmitted
 in the manner prescribed with respect to original liquida-
 tions under section 1500(e) of this title.” 19 U.S.C. § 1501.
 Here, there are no allegations that the notice was deficient
 in any manner, except for the missing “re” in “reliquida-
 tion.”
     Informed importers are aware that, under the estab-
 lished statutory scheme, Customs has six months from the
 notice of the removal of the suspension [§ 1504(d)] plus an
 additional 90 days from any liquidation or reliquidation
 [§ 1501] to notify an importer of the “the final computation
 or ascertainment of duties on entries for consumption or
 drawback entries” [19 C.F.R. § 159.1]. Here, notice was
 provided within that window. Appellants had no expecta-
 tion of finality at the time of any challenged notice. To be
 clear, we do not hold that cognizable harm cannot result
 from Customs mislabeling its key notices. Rather, we hold
 that, in this case, Appellants have not alleged any such
 harm. Accordingly, we agree with the Court of Interna-
 tional Trade’s decision that the labeling error was harm-
 less.




      2  Similarly, it appears that Customs’ February 16,
 2018 notice regarding IMSS’s Subject Entry was also mis-
 labeled as a “liquidation.” See J.A. 278. However, Appel-
 lants’ argument regarding mislabeling is limited to the
 December 1, 2017 notice regarding AFI’s Tenth Subject
 Entry, and we limit our review accordingly.
Case: 21-2060   Document: 51    Page: 11         Filed: 07/28/2022




 ASPECTS FURNITURE INTERNATIONAL, INC.   v. US               11



                       CONCLUSION
    We affirm the decision of the Court of International
 Trade. We have considered the parties’ remaining argu-
 ments and find them unpersuasive.
                      AFFIRMED
                          COSTS
 No costs.